FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUANGWEI SUN,                                    No. 08-73348

               Petitioner,                       Agency No. A079-537-657

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Guangwei Sun, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. See Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s findings that, even if credible,

Sun failed to establish past persecution because her detention and physical

mistreatment did not rise to the level of persecution. See id. at 1019-21 (detention,

beating and interrogation did not compel a finding of past persecution by Chinese

police on account of unsanctioned religious practice). Substantial evidence also

supports the agency’s finding that Sun failed to establish a well-founded fear of

future persecution. See id. at 1022. Accordingly, Sun’s asylum claim fails.

      Because Sun did not meet the lower burden of proof for asylum, her claim

for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sun failed to show it is more likely than not she will be tortured if returned

to China. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73348